Citation Nr: 0207266	
Decision Date: 07/03/02    Archive Date: 07/10/02

DOCKET NO.  99-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Basic eligibility for nonservice-connected pension 
benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The appellant had active service from October 5, 1966 to 
December 9, 1966.

This appeal arises from a July 1999 rating decision of the 
Chicago, Illinois Regional Office (RO), which denied 
entitlement to service connection for a low back disability 
and denied entitlement to basic nonservice-connected pension 
benefits.


FINDINGS OF FACT

1.  The appellant's low back disability clearly and 
unmistakably existed prior to his entry into active service.

2.  The appellant's underlying low back disability did not 
undergo a permanent increase in severity during service.

3.  The record shows that the appellant had less than 90 days 
of active wartime service.  

4.  The record does not show that the appellant was 
discharged due to a disability or at the time of discharge 
had a disability that would have justified a discharge for 
disability.


CONCLUSIONS OF LAW

1,  The appellant's low back disability clearly and 
unmistakably existed prior to service; accordingly, the 
presumption of soundness on entry into service is rebutted.  
38 C.F.R. § 3.304(b) (2001).

2.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.304, 3.306 (2001).

3.  The appellant does not meet the basic eligibility 
requirements for nonservice-connected pension benefits.  
38 U.S.C.A. § 1521 (West 1991); 38 C.F.R. §§ 3.2, 3.3 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

The Board notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(Act), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
which made significant changes in the law.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  
In August 2001, VA promulgated regulations to implement the 
new law. 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The new law applies to all claims filed on or 
after the date of the law, or filed before the date of 
enactment and not yet final as of that date.  38 U.S.C.A. § 
5107 note (West Supp. 2001); see also Holliday v. Principi, 
14 Vet. App. 280 (2001).    

First, VA has a duty under the VCAA to notify the appellant 
and his representative of any information and evidence needed 
to substantiate and complete a claim.  The appellant was 
informed in the July 1999 rating decision of the evidence 
needed to substantiate his claim.  He was provided an 
opportunity to submit such evidence.  Moreover, in the 
September 1999 statement of the case, the RO notified the 
appellant of all regulations relating to his claims for 
service connection and for nonservice-connected pension 
benefits, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claim.  The 
Board finds that the information provided to the appellant 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the appellant was clearly notified 
of the evidence necessary to substantiate his claim.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  

The new law and regulations also redefine the obligations of 
VA with respect to the duty to assist.   In particular, VA is 
now required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate a claim, once the 
claimant submits a substantially complete application for 
benefits.  66 Fed. Reg. 45,630-31 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  In this regard, 
the Board observes that the RO has obtained all relevant 
evidence and the appellant was afforded a VA examination to 
include an opinion as to whether a low back disability 
preexisted service and, if so, whether a preexisting low back 
disability increased in severity during service.  Moreover, 
the appellant provided testimony at a January 2000 personal 
hearing at the RO.

Therefore, the Board finds that the RO has satisfied the new 
duty to assist obligations.  For these reasons, under the 
circumstances of this case another remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  There is no 
reasonable possibility that further development of the claim 
will assist in substantiating this claim.




Factual background

The appellant's DD 214 shows that he had active service from 
October 5, 1966, to December 9, 1966, for a total of 2 months 
and 6 days of active service.  

On the June 1966 induction physical examination, evaluation 
of the spine (back) was normal with no objective findings.  
It was recommended that the spine be reevaluated.  A history 
of recurrent back pain and treatment for back trouble within 
the past 5 years by a physician were reported.  Also noted 
was a history of back pain for two years following injury.  

On October 22, 1966, the appellant complained of back 
trouble.  He reported having hurt his back about 3 months 
before.  There had been no trauma to the back since entering 
service.  Pain radiated down the right leg to the right fifth 
toe.  Back pain increased with coughing.  On examination, 
there was pain of both sides of the paravertebral 
musculature, more on the right.  There was slight muscle 
spasm, but no scoliosis.  The impression was an acute back 
strain with nerve root compression.  

On October 24, 1966, the appellant complained that he could 
not bend and that the muscles of the right leg were pulling.  
On examination, there were tenderness and erythremia of the 
right lumbar paraspinal area; and questionable gluteal 
tenderness.  It was noted that the appellant probably had 
herniated nucleus pulposus.  He was transferred to the 
hospital.

An October 25, 1966 letter from Stephen Panzarella, M.D., 
indicates that he had treated the appellant from June 23, 
1966 to September 12, 1966 for low back pain.  Apparently low 
back pain had originated on June 23, 1966 while the appellant 
was playing basketball and fell injuring his lower back.  On 
July 14, 1966, low back pain started to radiate to the right 
lower extremity.  The appellant was administered medication 
and heat therapy.  The pain subsided temporarily until 
September 12, 1966 when low back pain recurred and the right 
lower extremity pain became more severe.  A diminished 
Achilles reflex of the right ankle was noted.  Diagnostic 
testing was recommended but the appellant did not return or 
follow this advice.

An October 24, 1966 transfer summary indicates that the 
appellant had been admitted to the hospital with a complaint 
of low back pain.  He reportedly had a bike accident at age 
13 in which he bruised his back.  He had no trouble with the 
back until he was playing basketball when back and right leg 
pain started.  He was carried home and stayed in bed.  His 
family doctor administered some shots.  The pain improved but 
did not completely heal.  He went back to work about a month 
later when he felt better but he still had back and leg pain.  
The appellant had been in basic training for 3 weeks.  He had 
had some pain, but last week the pain became worse.  The back 
pain was worse than the leg pain.  There was pain to the 
right fifth toe with numbness of the lateral border.  It was 
noted that the appellant was admitted with a ruptured disc, 
probably of right L5-S1.  Bed rest provided little or no 
improvement in the pain.  The final diagnosis was probable 
herniation of nucleus pulposus of right L5-S1.

A November 1966 hospital report indicates that basic training 
had immediately aggravated the right leg pain.  The symptoms 
were not improved during the 3 weeks of bed rest.  It was 
stressed that the appellant had no actual aggravation of the 
injury secondary to any trauma.  The appellant had been 
unable to perform physical activity equivalent to basic 
training since his initial injury.  The diagnosis was 
herniated nucleus pulposus of the right side with 
radiculopathy of the S1 root suspected but not proven.  This 
disability existed prior to service and was not service 
aggravated.  It was recommended that the appellant was unfit 
for active military duty due to a condition which had existed 
prior to entrance into active duty.  It was further 
recommended that the appellant be separated from service.  

A November 1966 medical examination found abnormalities of 
the feet, lower extremities and the spine.  

On VA orthopedic examination in February 1999, it was 
reported that since service the appellant had experienced 
pain from time to time especially when standing for long 
periods or driving long distances.  He developed peripheral 
neuropathy and lost the reflexes in both legs.  He suffered a 
stroke in 1998.  X-rays of the low back showed narrowing of 
the L5-S1 disc space with adjacent hypertrophic spurring.  
The diagnosis was herniated nucleus pulposus.  

An addendum to the February 1999 examination report shows 
that the service medical records and Dr. Panzarella's October 
1966 report were reviewed.  It was noted that the appellant 
had no further treatment for his back after service and he 
had worked as a sales representative for industrial equipment 
until he developed a right sided stoke in November 1998.  
When examined in February 1999, the appellant had no 
sensation in his weakened right leg and all lower myotactic 
extremity reflexes were unobtainable.  Due to the appellant's 
history of diabetes and stroke, it was difficult to relate 
current physical findings with any inservice injury.  It was 
certain that the appellant's condition was worse currently 
than it had been in 1966, but his current problems were all 
well explained on the basis of diabetes and recent right 
sided stroke which were not related to his back problem of 
1966.  To date, there had been no confirmation of a herniated 
nucleus pulposus, but it should be recognized that 
desiccation and shrinkage of extruded disc substance tends to 
reduce problems of herniated nucleus pulposus over time.  It 
was concluded that there was no evidence to indicate that the 
appellant's back and right leg problems were made worse by 
his active duty activities.  

The appellant testified in January 2000 that during service 
he first noticed his back was bothering him on long walks and 
runs; and that the back started to become painful within the 
first week due to vigorous training.


Service connection for low back

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active wartime military service.  38 U.S.C.A. § 
1110 (West 1991).  Where a pre-service disability increases 
in severity during active service, a presumption arises that 
the disability was aggravated during service.  38 C.F.R. § 
3.306(a) (2001).  Clear and unmistakable evidence is required 
to rebut this presumption.  38 C.F.R. § 3.306(b) (2001).  
However, where a disability merely undergoes a temporary 
worsening of symptoms and not a permanent increase in the 
actual disability, the aggravation may not be conceded.  Id., 
see also Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) 
(temporary or intermittent flare-ups during service of a pre-
existing disease or disability is not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.")

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled in service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 C.F.R. § 3.304(b) (2001).  
Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  VCAA, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2098-99 (2000) (codified as amended at 38 U.S.C. § 5107(b)).

Based upon the above, the Board first finds that the evidence 
of record clearly and unmistakably demonstrates that the 
appellant entered service in October 1996 with a low back 
disability.  Dr. Panzarella indicated that he had treated the 
appellant from June 23, 1966 to September 12, 1966 for low 
back and right lower extremity pain.  This treatment was 
precipitated by an injury incurred while playing basketball 
in June 1966.  When a diminished Achilles' reflex of the 
right ankle was noted, Dr. Panzarella recommended diagnostic 
testing but the appellant failed to follow this 
recommendation.  An October 1966 hospital summary shows that 
the appellant acknowledged having injured his back playing 
basketball prior to service.  A November 1966 hospital report 
stressed the fact that there had been no actual aggravation 
of the back injury secondary to any trauma during the 
appellant's time in service.  Herniated nucleus pulposus was 
diagnosed which was determined to have existed prior to 
service and was not aggravated during service.  The fact that 
the low back abnormality was asymptomatic at the time of 
entrance into service is of no consequence to the actual 
existence of such condition.  See generally Godfrey v. Brown, 
7 Vet. App. 398, 400-01 (1995).

The Board next finds that the appellant's low back disability 
did not undergo a permanent increase in severity during 
service.  Again, all medical opinions of record, based upon 
contemporaneous medical records, support this finding.  As 
noted above, the military physicians concluded in service 
that the appellant's low back disability preexisted service 
and was not aggravated during service.  More recently, on VA 
examination in February 1999, a diagnosis of herniated 
nucleus pulposus was rendered.  Based upon a complete review 
of the medical records, the examiner opined that there was no 
evidence to indicate that the appellant's back and right leg 
problems were made worse by his active duty activities.  The 
Board would stress that there are no medical opinions of 
record to the contrary.  Based on the military and VA medical 
opinions, it is clear that the symptoms experienced by the 
appellant during service were indicative of a temporary 
worsening of symptoms without a worsening of the underlying 
pre-existing disability.  See Hunt, 1 Vet. App. 292, 296 
(1991).  In essence, he did not incur any additional 
disability or superimposed injury in service.  There is no 
competent evidence suggesting otherwise.  

In so concluding, the Board has accepted the appellant's 
statements and testimony as competent to speak to observable 
symptoms and facts prior to, during and following his 
discharge from service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, there is no showing that the 
appellant possesses the expertise required to speak to 
medical diagnosis and etiology.  His statements describing 
increased symptoms in service cannot competently address 
whether an underlying lower back disorder worsened in service 
without supporting medical evidence to that effect.  McIntosh 
v. Brown, 4 Vet. App. 553 (1993).  See also Sanden v. 
Derwinski, 2 Vet. App. 97 (1992) (a competent medical basis 
must be identified in arriving at a conclusion contrary to 
one expressed by a trained medical professional).  As such, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim that preexisting low back 
disability was aggravated during service.  There is no doubt 
of material fact to be resolved in the appellant's favor.  
Therefore, the claim for service connection for a lower back 
condition must be denied.


Nonservice connected pension

The appellant maintains that he is entitled to VA nonservice-
connected disability pension benefits. 

VA pension benefits shall be paid to wartime veterans who are 
permanently and totally disabled from nonservice-connected 
disabilities which are not the result of willful misconduct.  
38 U.S.C.A. § 1521(a).  The provisions of 38 C.F.R. § 3.3, in 
pertinent part, clarify that:

(3) Improved pension; Pub L. 95-588 (92 Stat 2497).  A 
benefit payable by the Department of Veterans Affairs to 
veterans of a period or periods of war because of nonservice-
connected disability or age.  The qualifying periods of war 
for this benefit are the Mexican Border period, World War I, 
World War II, the Korean conflict, the Vietnam era, and the 
Persian Gulf War. . . . Basic entitlement exists if a 
veteran: (i) Served in the active military, naval, or air 
service for 90 days or more during a period of war (38 
U.S.C.A. § 1521(j)); or (ii) Served in the active military, 
naval, or air service during a period of war and was 
discharged or released from such service for a disability 
adjudged service- connected without presumptive provisions of 
law, or at time of discharge had such a service- connected 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability (38 U.S.C.A. § 1521 (j)); or (iii) Served in the 
active military, naval or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war (38 U.S.C.A. § 1521(j)); or (iv) 
Served in the active military, naval, or air service of an 
aggregate of 90 days or more in two or more separate periods 
of service during more than one period of war (38 U.S.C.A. § 
1521(j)); and (v) Is permanently and totally disabled from 
nonservice-connected disability not due to the veteran's own 
willful misconduct; and (vi) Meets the net worth requirements 
under § 3.274 and does not have an annual income in excess of 
the applicable maximum annual pension rate specified in § 
3.23. 38 C.F.R. § 3.3(a)(3) (2001).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) (West 
1991); 38 C.F.R. § 3.6(a) (2001).

An initial question that must be resolved in this appeal is 
whether the appellant served at least 90 days of active 
military service during a period of war or 90 days of service 
that included service during a period of war.  The relevant 
"period of war" is the Vietnam era, beginning August 5, 1964 
and ending May 7, 1975.  38 U.S.C.A. § 101(11) and (29)(B) 
(West 1991); 38 C.F.R. § 3.2(f) (2001).  The appellant's form 
DD-214 indicates that he had active duty from October 5, 1966 
to December 9, 1966 which was duty or service during a period 
of war, but does not total 90 days.  Therefore, the record is 
clear that the appellant does not have 90 days or more of 
service that included a period of war, and he cannot qualify 
for nonservice-connected pension on that basis.  38 C.F.R. § 
3.3(a) (2001).

This does not, however, end the Board's inquiry.  The 
appellant injured his back just prior to active duty and has 
advocated a claim for service connection benefits based on a 
claim of aggravation of a preexisting disability.  
Unfortunately, as detailed above, the appellant's claim of 
service connection for low back disability lacks merit.  As a 
result, he is not eligible for nonservice- connected pension 
because he was not discharged or released from active duty 
for a disability adjudged service-connected without 
presumptive provisions of law, or at time of discharge had 
such a service-connected disability, shown by official 
service records, which in medical judgment would have 
justified a discharge for disability.  38 C.F.R. § 
3.3(a)(3)(ii) (2001).

Accordingly, as the appellant did not have 90 days or more of 
service (that included some wartime service) and was not 
discharged because of a service-connected disability or on 
the date of discharge had such a service-connected disability 
that would have justified a medical discharge, the appellant 
does not meet the requirements for basic eligibility for 
nonservice-connected pension benefits.  38 C.F.R. § 3.3(a)(3) 
(2001).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Basic eligibility for nonservice-connected pension benefits 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

